Per Curiam.
Under the statutes the tax from every liquor dealer then in business is payable in advance to the county treasurer on the first Monday in May, and must by that treasurer be paid over to the local treasurer. The only7 question before us is whether this money belongs to the township in which it ought to have been paid in May. or whether the subsequent annexation of a part of the township, bringing the dealer within the city of Detroit, entitled that city to all liquor taxes not then collected, although previously due to the townships. In our opinion the right became-vested in the townships to have this money on the first Monday of May, and it was then a fund which was their property. Detaching part of a township does not affect the-ownership of anything but lands. All debts or right? incorporeal continue to be owned by the township, unless provision is made by law to the contrary. The provision that, the taxes are to be paid over to the townships from which they were collected does not refer to the locality of the dealer when paid, so much as to the place where he dealt, when the tax became due. His liability7 is not destroyed by7 subsequent change of place or jurisdiction. His obligation, when once fixed, remains in force in favor of the-original pay7ee. The mandamus must issue in each case, as prayed.